DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Election/Restrictions & Status of Claims
Claims 1-9 remain for examination and are examined in the instant action. Claims 10-15 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Provisional election was made without traverse on 09/22/2021 and the status identifiers of the claims (withdrawn, amended) along with applicant’s remarks dated 12/23/2021 are deemed as the affirmation of the election.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/110585 A1via its US English equivalent US 2016/0333440 A1 of Liimatainen (US’440)
List 1
Element
Instant Claims
(mass%)
Prior Art
(weight%)
C
0.07 – 0.10 
0.03 – 0.08
Si
0.01 – 0.25
0.01 – 0.8 
Mn
1.5 – 2.0 
0.8 – 2.5 
Cr
0.5 – 1.0 
0.01 – 2.0 
Ni
0.1 – 0.5 
less than 0.5
Cu
0.1 – 0.3
less than 0.5
Mo
0.01 – 0.2
less than 0.1
Al
0.01 – 0.05
0.01 – 0.15
Nb
0.015 – 0.04 
0.005 – 0.07
V
0 – 0.1
less than 0.1
Ti
0 – 0.1
0.005 – 0.12
Fe + impurities
Balance
Balance







Regarding claims 1-6, WO 2015/110585 A1via its US English equivalent US 2016/0333440 A1 of Liimatainen (US’440) teaches “[0001] The present invention relates to thin hot-rolled ultrahigh strength steel (UHSS) products, and more specifically to hot-rolled steel strips, with ultrahigh strength and good bendability which strips are used for instance in frame structures of vehicles, other mobile constructions or other structures that require light weight.” which reads on the instant claimed hot-rolled steel of the instant claims.
The prior art further teaches the strip [0010] “having a yield strength Rp0.2 of at least 840 MPa and a yield ratio (Rp0.2/Rm) of more than 0.85” “[0093]Preferably the yield strength Rp0.2 of the steel strip is in the range of 840-1050 MPa, or in the range of 900-1050 MPa or most preferably in the range of 840-959 MPa.” “[0094] The yield ratio (Rp0.2/Rm) of the steel strip is more than 0.85 or preferably in the range of 0.85-0.98 in order to provide that the steel strip product can be used as a structural steel.” This means that for the most preferable range of yield strength (840-959 Mpa) with yield ratio of 0.85-0.98 results in Rm or tensile strength value of 857.14 to 1128.235 MPa for the steel of the prior art. This means that the claimed ranges of tensile strength (claim 1) and yield strength (claim 6) of the instant alloy of the instant claims overlap or lie inside those of the prior art thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the microstructure limitations of the instant claims, the prior art teaches that its alloy has [0026] “a microstructure comprising upper bainite, preferably as main phase and more preferably more than 50%.” [0087] “a microstructure comprising upper bainite, preferably as main phase and more preferably more than 50%. More preferably this main phase comprising upper bainite is having more than 60% or more than 80% area fraction” “[0089] It is advantageous for bendability that the microstructure of the steel strip does not contain much martensite, MA-constituents, perlite or polygonal ferrite, and therefore upper limit for their total content may be 20%, preferably 10% and more preferably 5%.” The claimed ranges of various phases of microstructure of bainite, upper bainite, martensite and islands of bainite (which is equivalent to MA-constituents of the prior art) of the instant claims 1-5 overlap or lie inside those of the prior art thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed composition of instant claim 1, the prior art teaches that its steel has a composition {abstract, [0013] – [0025], [0043]-[0054], claims 1-10} wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 7, the prior art teaches that its steel [0006] “possesses an excellent bendability up to 12 mm” “[0027] The present invention enables an ultrahigh strength hot-rolled steel strip product having a yield strength Rp0.2 of at least 840 MPa together with excellent bendability” “[0041] Excellent bendability means that steel strips up to 12 mm can be bent with a bending radius of less than 3.5*t in both directions in relation to rolling direction, without visually noticeably cracks or surface waviness in the bend. The present invention however enables that steel strips up to 12 mm can be bent with a bending radius of less than 3.01 in both directions in relation to rolling direction, without visually noticeably cracks or surface waviness in the bend. Therefore such value is preferably used as a minimum permissible internal bending radius.” The prior art further teaches via example of its steel with a specific composition having A5% 10.0-11.5 thereby indicating that the steel of the prior art would at have elongation in at least the specified range thereby reading on the instant claimed limitation. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 8, the prior art does not explicitly teach of the claimed limitation of “a hole expansion ratio of at least 25%” of the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 9, the prior art teaches that its steel has [0026], [0086]  “a thickness of less than 12 mm” “[0092] The thickness of the steel strip is less than 12 mm. Also 10 mm may be applied for upper limit of the strip thickness. However, for process technical reasons, the strip may have thickness lower limit such as 1.5 mm or 3 mm. It is clear without saying that the term strip includes also sheets made from steel strip.” thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733